DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the fifth office action for application number 15/970,161, Fastening Device for Hoses, filed on May 3, 2018.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: based on applicant's remarks, pages 2-4 filed January 12, 2021, the limitations of a fastening device for hoses comprising two fastening parts adapted to be joined with each other and each having at least one recess, wherein the fastening parts are each formed by a fastening body with and elastic fastening component, wherein the body has a lower elasticity than the elastic fastening component, wherein the elastic fastening component is chemically bonded to the fastening body, wherein a main curvature of the recess surface has a changing radius, and wherein at least one of the fastening parts comprises a mounting recess for mounting the fastening device to an environment, now essentially included in independent claim 1 and in combination with the other elements recited in the claim, which is not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817.  The examiner can normally be reached on M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                             January 30, 2021